                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

PAMELA ILLINIK, on behalf of herself and
                                       :        Case No. 3:19-cv-93
all others similarly situated,         :
                                       :
            Plaintiff,                 :        Judge Thomas M. Rose
                                       :
v.                                     :        ORDER
                                       :
SELECTIVE NURSING, LLC,                :
                                       :
            Defendant.                 :
______________________________________________________________________________

       NOW, this 13th day of September, 2019, IT IS HEREBY ORDERED that the Parties’ Joint

Stipulation to Conditional Certification and Notice (Doc. 21) is approved and the Parties shall

proceed as follows:

           1) The following collective action is conditionally certified pursuant to Section 16(b)

              of the FLSA: All current and former LPNs or home health aides employed by

              Selective Nursing, LLC at any time between September 10, 2016 and the present.

              The parties jointly submitted Exhibit 1 containing proposed language for

              notification and consent forms to be authorized by the Court. The Court approves

              the language in the Parties’ Notice to Potential Class Members and authorizes it to

              be sent to Potential Class Members;

           2) On or before September 24, 2019, Defendant shall provide to Plaintiff a list (in

              Microsoft Office Excel format) containing the name, last known home address

              (including zip code), telephone number, and email address of all current and

              former LPNs or home health aides employed by Selective Nursing, LLC at any

              time between September 10, 2016 and the present;



                                                1
           3) Plaintiff shall mail the proposed notice attached as Exhibit 1 to the individuals

               appearing on the list referred to in paragraph 2 via First-Class Mail and Email on

               October 8, 2019;

           4) The opt-in period will close as to the potential opt-in plaintiffs on November 7,

               2019; and

           5) Counsel for the parties shall not contact any of the potential opt-in plaintiffs for

               the purpose of discussing their participation in this lawsuit through the end of the

               opt-in period, except that Plaintiff’s counsel may respond to inquiries from the

               potential opt-in plaintiffs during this time, Plaintiff’s counsel may contact

               potential opt-in plaintiffs to obtain an updated address if their notice is returned as

               undeliverable, and Plaintiff’s counsel may contact the potential opt-in plaintiffs

               after they have formally opted in.

       Based on the Parties’ Joint Stipulation to Conditional Certification and Notice, as well as

this Order, the Court finds that “Plaintiff’s Motion for Conditional Certification, Expedited Opt-

in Discovery, and Court-supervised Notice to Potential Opt-in Plaintiffs” (Doc. 14) is MOOT

and, therefore, the Court LIFTS THE STAY OF DISCOVERY implemented in the Court’s

September 5, 2019 Order (Doc. 20).

       DONE and ORDERED in Dayton, Ohio, this Friday, September 13, 2019.

                                                             s/Thomas M. Rose
                                                          ________________________________
                                                             THOMAS M. ROSE
                                                        UNITED STATES DISTRICT JUDGE




                                                  2
